Name: Commission Regulation (EEC) No 353/85 of 11 February 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed-milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity
 Date Published: nan

 12. 2. 85 Official Journal of the European Communities No L 41 /5 COMMISSION REGULATION (EEC) No 353/85 of 11 February 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 10 (3) and 28 thereof, Whereas Regulation (EEC) No 3714/84 of 21 December 1984 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs (3) stipu ­ lates that the deadline for the submission of tenders under the first individual tendering procedure shall be 12 February 1985 ; whereas, for technical reasons, the deadline should be deferred to 12 March 1985 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 13 (2) of Regulation (EEC) No 3714/85, ' 12 February 1985' is hereby replaced by ' 12 March 1985'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . I1) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 341 , 29 . 12 . 1984, p . 65 .